Citation Nr: 0827354	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-16 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits 
in the amount of $24,529.40 was properly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma, which found that an overpayment 
had been created for the veteran in the calculated amount of 
$24,529.40.  The veteran appealed the validity of this debt 
and requested a waiver.  In August 2004, the veteran's 
request for a waiver of this debt was denied; he did not 
appeal this determination.  Therefore, the only issue 
properly before the Board is the validity of the debt.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that there has been much confusion regarding 
the issue of what type of hearing the veteran desires 
regarding this appeal.  As discussed below, it appears that 
the issue has finally been resolved.

The veteran indicated on his April 2004 VA Form 9 that he 
desired a Board hearing to be held in Washington, D.C.  
However, the veteran's attorney later indicated in February 
2005 correspondence that the veteran, as well as other 
veterans represented by the attorney, wanted a Travel Board 
hearing.  In July 2006, the veteran's attorney asked that the 
Board schedule one hearing for all of the veterans he 
represented to include the veteran in this appeal rather than 
hold individual hearings for each veteran.  The Board sent 
correspondence to the veteran's attorney in August 2006 
explaining that the Board does not have the authority to 
allow a representative to appear for a personal hearing to 
present argument on behalf of all of the veterans he 
represents nor does it have the authority to allow all of the 
veterans to appear for a single hearing.  The Board further 
advised that each veteran represented by the attorney was 
entitled to appear at a personal hearing and to have their 
representative present at that hearing.  

In September 2006, the veteran's attorney submitted a letter 
again requesting that the veteran, along with the other 
veterans he represented in similar appeals, be afforded with 
a single Board hearing to be held in Washington, D.C.  
However, the veteran's appeal had already been certified to 
the Board; thus, in late September 2006, the Board remanded 
this appeal to schedule the veteran for a Travel Board 
hearing at the Manila RO.  

It does not appear that the veteran's Travel Board hearing 
was ever scheduled.  However, in September 2007, the veteran 
testified at another veteran's hearing.  It is clear from 
correspondence received since that hearing that the veteran 
and his attorney were under the impression that such 
testimony constituted a hearing on the veteran's current 
appeal.  The Veterans Law Judge in possession of this case as 
of February 2008 was unaware of the veteran's September 2007 
testimony, and therefore sent the veteran and his attorney a 
letter requesting clarification as to the type of Board 
hearing desired.  No response was received.  In April 2008, 
the veteran and his attorney were informed that the veteran's 
September 2007 testimony did not represent a hearing on his 
appeal as the Veterans Law Judge which received such 
testimony had jurisdiction solely over another veteran's 
appeal.

In light of the confusion as to the status of the veteran's 
September 2007 testimony, it is reasonable to conclude that 
the veteran did not respond to the Board's February 2008 
clarification request because he was under the impression 
that he had already provided testimony on his appeal.  Given 
these circumstances, the Board therefore sent another letter 
to the veteran and his attorney in June 2008 asking whether 
the veteran still desired a personal hearing before a 
Veterans Law Judge on his current appeal, and if so, what 
type.  A reply was received in July 2008 that reflects the 
veteran's desire for a videoconference hearing at the Manila 
RO.  As such request as not yet been fulfilled, this matter 
should be REMANDED to schedule the veteran for a 
videoconference hearing at his local RO in Manila, the 
Republic of the Philippines.  See 38 C.F.R. §§ 20.703, 
20.704, 20.1304(a) (2007).




Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing at the Manila RO per his request.  
Appropriate notification should be given 
to the appellant and his representative, 
if any, and such notification should be 
documented and associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




